     Case 3:17-cv-00681-MMD-CLB Document 38 Filed 03/10/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     DERRICK LAMAR MCKNIGHT,                           Case No. 3:17-cv-00681-MMD-CLB

7                                  Petitioner,                        ORDER
             v.
8
      WARDEN BAKER, et al.,
9
                               Respondents.
10

11          Petitioner has filed an unopposed motion for extension of time (seventh request)

12   (ECF No. 37). The Court finds that good cause exists to grant the motion.

13          It is therefore ordered that Petitioner’s unopposed motion for extension of time (ECF

14   No. 37) is granted. Petitioner will have up to and including June 9, 2021, to file an amended

15   petition.

16          DATED THIS 10th Day of March 2021.

17

18
                                                 MIRANDA M. DU
19                                               CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
